IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 LAMAR ADVANTAGE GP COMPANY, LLC, :                 No. 409 WAL 2019
                                  :
                 Respondents      :
                                  :                 Petition for Allowance of Appeal
                                  :                 from the Order of the
            v.                    :                 Commonwealth Court
                                  :
                                  :
 CITY OF PITTSBURGH ZONING BOARD  :
 OF ADJUSTMENT AND CITY OF        :
 PITTSBURGH,                      :
                                  :
                 Petitioners      :


                                         ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Whether the holding of the panel in this matter that a static vinyl advertising
      sign could replace an electronic advertising sign was inconsistent with the
      holding in Lamar Advertising Co. v. Zoning Hearing Bd. of the Municipality
      of Monroeville, 939 A.2d 994 (Pa.Commw. Ct. 2007) that static vinyl
      advertising signs and electronic advertising signs are so different that one
      cannot simply replace the other without application for and issuance of a
      new zoning and building permit?